Citation Nr: 1633340	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), based on entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1968 to June 1972 and from April 1982 to March 1993.  His awards and decorations included the Vietnam Service Medal and the Vietnam Campaign Medal.  The Veteran died in June 2004.  The appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in July 2014, when it was remanded for further development.

In November 2013, during the course of the appeal, the appellant had a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

1.  The Veteran's fatal lung cancer, not otherwise specified, was first manifested many years after separation from service, and the preponderance of the evidence is against a finding that it is in any way related to service.

2.  The preponderance of the evidence is against a finding that any service-connected disability caused or contributed to the Veteran's death.

CONCLUSION OF LAW

The criteria for an award of DIC have not been met as the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  . 38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the appellant of the information and evidence necessary to substantiate a claim and to assist in obtaining relevant evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the appellant as to the information and evidence necessary to substantiate her claim was satisfied by letters in August 2004 and July 2009.    

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any unobtained, relevant, available evidence, and in December 2014, the appellant, through the representative, stated that she had no additional evidence regarding the appeal.  Furthermore, in August 2009 and September 2014, VA obtained medical opinions as to the etiology of the Veteran's fatal lung cancer.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During a November 2013 hearing before the undersigned Veterans Law Judge, the appellant testified that the Veteran's death was fatal lung cancer was, primarily, the result of in-service exposure to toxic substances, such as herbicides and asbestos.  Therefore, she maintained that she was entitled to DIC.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim.  

DIC may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Service connection for the cause of a Veteran's death may be established by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

Generally, direct service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In addition, chronic conditions, such as malignant tumors, may be presumed to have been incurred during service if it first manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If a Veteran was exposed to herbicides during active service, presumptive service connection is warranted for certain specified diseases, including certain skin disorders.  38 C.F.R. §§ 3.307, 3.309 (2015).  A Veteran is presumed exposed to herbicides if the Veteran had active service, in the Republic of Vietnam from January 9, 1962, through May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (2015).  VA has interpreted that regulation to require the service member's presence at some point on the landmass or the inland waters of Vietnam for entitlement to a presumption of exposure to herbicides.  Service on a United States Navy vessel may qualify as duty or visitation in Vietnam, as long as the Veteran set foot on land.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA has also recognized that the presumption of herbicide exposure also applies for Navy Veterans who served on vessels that were originally designated as offshore, or blue water, vessels, but nevertheless were in inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  

The death certificate shows that the Veteran died in June 2004 as a result of lung cancer, not otherwise specified.  It was noted that the lung cancer had been present for one year.  

At the time of the Veteran's death, a 30 percent combined rating was in effect for the following service-connected disabilities:  degenerative changes at C6, rated 10 percent; hypertension, rated 10 percent; residuals of a cholecystectomy, rated 10 percent; kidney stones, rated 0 percent; and sinusitis, rated 0 percent.  Service connection was not in effect for lung cancer.  Moreover, the appellant does not contend, and the evidence does not show that any of the Veteran's service-connected disabilities contributed substantially or materially to cause his death.  There is no competent evidence of record that suggests that any of the service-connected disabilities caused or contributed to the Veteran's death.

While the Veteran's service medical records show a long history of smoking and treatment for respiratory difficulty associated with colds and congestion, rhinitis, pneumonitis, and sinusitis, they are negative for any complaints or clinical findings of lung cancer.  During a service separation examination in May 1972, a commissioning examination in December 1981, and a service separation examination in February 1993, the Veteran's lungs and chest were found to be normal, and chest X-rays were within normal limits.  Lung cancer was not shown of record to have manifested until June 2003, during treatment through the Methodist Healthcare System.  

The normal medical findings at the time of separation from service, and the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against a finding of service connection for lung cancer.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The Veteran's service personnel records show that in 1969, he was assigned to the USS Enterprise as an Aviation Maintenance Administration Man.  The National Personnel Records Center (NPRC) found that his unit was credited with Vietnam service from March 30, 1969, to April 18, 1969; May 22, 1969, to May 24, 1969; and from May 29, 1969, to June 17, 1969.  However, the Veteran's service personnel records do not show that he ever set foot in the Republic of Vietnam.  Moreover, they do not show that his ship, the USS Enterprise, a nuclear-powered aircraft carrier, was ever in the inland waterways of Vietnam.  Although the Veteran's awards and decorations included the Vietnam Service Medal and the Vietnam Campaign Medal, those medals are not dispositive of actual service on the landmass of Vietnam or its inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Board finds that the preponderance of the evidence is against a finding that the Veteran ever had duty or visitation in Vietnam.  Accordingly, the Veteran is not presumed to have been exposed to herbicides, and service connection is not warranted on that presumptive basis.  38 C.F.R §§ 3.307, 3.309 (2015).  However, that does not end the inquiry.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The Board finds no evidence of a service incurrence or event, or disease or injury associated with lung cancer.  38 C.F.R § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The appellant contends that the Veteran was exposed to asbestos, particularly during a fire onboard the USS Enterprise in January 1969.  However, the Veteran's service records do not support a finding of such exposure.  Even if he was exposed to asbestos, there is no competent evidence that it resulted in a chronic, identifiable disease or contributed substantially or materially to cause the Veteran's death.  Following reviews of the record in August 2009 and September 2014, two different VA physicians essentially concurred that the Veteran's fatal lung cancer was not associated with the claimed asbestos exposure in service.  

During service in July 1986, chest-X-rays showed increased interstitial markings in both lung bases, which was felt to be suggestive of pulmonary fibrosis.  However, following a September 2014 review, a VA physician noted that subsequent studies in 1990, 1993, and 2003 were negative for interstitial disease.  The VA physician stated that the phrase "increased interstitial markings" was a non-specific radiology term which was subjective in nature.  It could vary from reader to reader and was also dependent on imaging technique.  The VA physician noted that because the subsequent imaging studies did not confirm the interstitial markings reported in 1986 those markings represented reversal of a self-limited condition or a difference in imaging technique.  In either case, the VA physician found no evidence of a chronic, identifiable interstitial lung disease.  

The Board finds that the preponderance of the evidence is against a finding that any service-connected disability caused or contributed to the Veteran's death.  The Board further finds that the preponderance of the evidence is against a finding that the lung cancer that caused the Veteran's death was related to claimed asbestos exposure during service.  The Board also finds that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service as his ship was not shown to have entered the inland waters of Vietnam and he is not shown to have entered the landmass of Vietnam.

Absent evidence of the initial manifestations of lung cancer in service or during the first year after service, and absent competent evidence of a nexus to service, the Board finds no relationship between the Veteran's service and his death.  Therefore, the appellant does not meet the criteria for a grant of DIC.  Accordingly, the appeal is denied. 

Accordingly, the finds that the preponderance of the evidence is against the appellant's claim.  Therefore, the claim for DIC, including based on service connection for the cause of the Veteran's death, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 



ORDER

Entitlement to DIC, based on a claim of entitlement to service connection for the cause of the Veteran's death, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


